Title: From George Washington to Major William Perkins, 10 April 1780
From: Washington, George
To: Perkins, William


          
            Sir
            Head Quarters M⟨orris Tow⟩n 1⟨0th Apri⟩l 1780.
          
          I have been favd with yours of the 12th ulto. You are to leave all the Iron Cannon with the Apparatus belonging to them, in the State of Rhode Island and transport all the Brass Cannon and the remaining Continental Stores to Springfeild—You will be pleased to attend particularly to the Arms which you have heard of in the neighbourhood of providence—You need not remove the heavy round Shot.
          Should any of the Apparatus belonging to the Iron Cannon be the property of the Continent, you are to take Receipts for it from the State as you will do for the 1000 wt of powder to be left at the request of the Governor.
          You are to apply to the Dy Qr Mr for assistance in removing the Ordnance and Stores to Springfeild, and upon their being deposited there take Receipts for the quantity.
          After having compleated the removal you are to join the park of Artillery at this Camp or whereever it may be. I am Sir Yr most obt Servt
          
            Go: Washington
          
        